               Case:19-15986-EEB Doc#:8 Filed:07/12/19                                   Entered:07/12/19 19:58:48 Page1 of 4

              Fill in this information to identify your case:

 Debtor 1                   Andrew Leo Wilkin
                            First Name                           Middle Name       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF COLORADO, DENVER DIVISION

 Case number
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                  amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
      Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:


    3.1         Acute Property Management LLC                                                          Schedule D, line
                1974 S Acoma St                                                                       Schedule E/F, line       4.8
                Denver, CO 80223-3902
                                                                                                       Schedule G
                                                                                                      1974 SA & 2373 SB, LLC



    3.2         Acute Property Management LLC                                                          Schedule D, line
                1974 S Acoma St                                                                       Schedule E/F, line       4.17
                Denver, CO 80223-3902                                                                  Schedule G
                                                                                                      Ally Financial



    3.3         Acute Property Management LLC                                                          Schedule D, line
                1974 S Acoma St                                                                       Schedule E/F, line       4.18
                Denver, CO 80223-3902                                                                  Schedule G
                                                                                                      Alpha Capital Group




Official Form 106H                                                             Schedule H: Your Codebtors                                      Page 1 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case:19-15986-EEB Doc#:8 Filed:07/12/19                  Entered:07/12/19 19:58:48 Page2 of 4

 Debtor 1 Wilkin, Andrew Leo                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                            Column 2: The creditor to whom you owe the debt
                                                                                Check all schedules that apply:
    3.4      Acute Property Management LLC                                       Schedule D, line
             1974 S Acoma St                                                    Schedule E/F, line      4.21
             Denver, CO 80223-3902
                                                                                 Schedule G
                                                                                Ascentium Capital



    3.5      Acute Property Management LLC                                       Schedule D, line
             1974 S Acoma St                                                    Schedule E/F, line      4.24
             Denver, CO 80223-3902
                                                                                 Schedule G
                                                                                Bank of the West



    3.6      Acute Property Management LLC                                       Schedule D, line
             1974 S Acoma St                                                    Schedule E/F, line      4.30
             Denver, CO 80223-3902
                                                                                 Schedule G
                                                                                Broadway Capital Funding



    3.7      Acute Property Management LLC                                      Schedule D, line      2.1
             1974 S Acoma St                                                     Schedule E/F, line
             Denver, CO 80223-3902
                                                                                 Schedule G
                                                                                CBSG/PAR Funding



    3.8      Acute Property Management LLC                                      Schedule D, line      2.2
             1974 S Acoma St                                                     Schedule E/F, line
             Denver, CO 80223-3902
                                                                                 Schedule G
                                                                                CBSG/PAR Funding



    3.9      Acute Property Management LLC                                       Schedule D, line
             1974 S Acoma St                                                    Schedule E/F, line      4.50
             Denver, CO 80223-3902                                               Schedule G
                                                                                Forward Financing, LLC



    3.10     Acute Property Management LLC                                       Schedule D, line
             1974 S Acoma St                                                    Schedule E/F, line      4.52
             Denver, CO 80223-3902                                               Schedule G
                                                                                GTR Source LLC



    3.11     Acute Property Management LLC                                       Schedule D, line
             1974 S Acoma St                                                    Schedule E/F, line      4.53
             Denver, CO 80223-3902
                                                                                 Schedule G
                                                                                Influx Capital, LLC




Official Form 106H                                          Schedule H: Your Codebtors                                Page 2 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case:19-15986-EEB Doc#:8 Filed:07/12/19                  Entered:07/12/19 19:58:48 Page3 of 4

 Debtor 1 Wilkin, Andrew Leo                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                            Column 2: The creditor to whom you owe the debt
                                                                                Check all schedules that apply:
    3.12     Acute Property Management LLC                                       Schedule D, line
             1974 S Acoma St                                                    Schedule E/F, line      4.65
             Denver, CO 80223-3902
                                                                                 Schedule G
                                                                                Kabbage Inc.



    3.13     Acute Property Management LLC                                       Schedule D, line
             1974 S Acoma St                                                    Schedule E/F, line      4.69
             Denver, CO 80223-3902
                                                                                 Schedule G
                                                                                Knight Capital Funding



    3.14     Acute Property Management LLC                                       Schedule D, line
             1974 S Acoma St                                                    Schedule E/F, line      4.82
             Denver, CO 80223-3902
                                                                                 Schedule G
                                                                                On Deck



    3.15     Acute Property Management LLC                                       Schedule D, line
             1974 S Acoma St                                                    Schedule E/F, line      4.100
             Denver, CO 80223-3902
                                                                                 Schedule G
                                                                                TD Auto Finance



    3.16     Acute Property Management LLC                                       Schedule D, line
             1974 S Acoma St                                                    Schedule E/F, line      4.101
             Denver, CO 80223-3902
                                                                                 Schedule G
                                                                                TD Auto Finance



    3.17     Acute Property Management LLC                                       Schedule D, line
             1974 S Acoma St                                                    Schedule E/F, line      4.102
             Denver, CO 80223-3902                                               Schedule G
                                                                                TD Auto Finance



    3.18     Acute Property Management LLC                                       Schedule D, line
             1974 S Acoma St                                                    Schedule E/F, line      4.106
             Denver, CO 80223-3902                                               Schedule G
                                                                                Unique Funding Solutions LLC



    3.19     Acute Property Management LLC                                       Schedule D, line
             1974 S Acoma St                                                    Schedule E/F, line      4.108
             Denver, CO 80223-3902
                                                                                 Schedule G
                                                                                US Bank NA




Official Form 106H                                          Schedule H: Your Codebtors                                Page 3 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case:19-15986-EEB Doc#:8 Filed:07/12/19                  Entered:07/12/19 19:58:48 Page4 of 4

 Debtor 1 Wilkin, Andrew Leo                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                            Column 2: The creditor to whom you owe the debt
                                                                                Check all schedules that apply:
    3.20     Gillian Wilkin                                                      Schedule D, line
             1255 Fairfax St                                                    Schedule E/F, line      2.1
             Denver, CO 80220-2524
                                                                                 Schedule G
                                                                                Colorado Dept. of Revenue



    3.21     Gillian Wilkin                                                      Schedule D, line
             1255 Fairfax St                                                    Schedule E/F, line      2.2
             Denver, CO 80220-2524
                                                                                 Schedule G
                                                                                IRS



    3.22     Gillian Wilkin                                                     Schedule D, line      2.4
             1255 Fairfax St                                                     Schedule E/F, line
             Denver, CO 80220-2524
                                                                                 Schedule G
                                                                                IRS




Official Form 106H                                          Schedule H: Your Codebtors                                Page 4 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
